                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                  EL FASO DIVISION

 UNITED STATES OF AMERICA,                       §
                                                 §
               Plaintiff,                        §
 V.                                              §           EP-19-CR-01225-DCG-2
                                                 §
 NOE ANDRES UGARTE,                              §
                                                 §
                Defendant,                       §

                                            ORDER


       Presently before the Court is Defendant Noe Andres Ugarte's "Motion to Suppress

Evidence" ("Motion") (ECF No. 74) filed on August 6, 2019. An evidentiary hearing on the

motion was first scheduled on August 27,2017. See ECF No. 84. On August 22,2019, the

Court reset the evidentiary hearing for September 4,2019, and ordered Defendant and the United

States to each separately file a supplemental brief addressing the issue of Fourth Amendment

standing. See ECF No. 85. After Defendant failed to file his supplemental brief on the issue, the

Court vacated the evidentiary hearing on September 3,2019 and informed parties that

Defendant's motion would be decided on the briefs submitted by the parties. See ECF No. 88.

For the reasons that follow, the Court DENIES Defendant's Motion.

                                     L   BACKGROUND


       On March 9, 2019, at approximately 9:39 p.m., U.S. Drug Enforcement Agency ("DEA")

agents received information from a confidential source ("CS") that two individuals from

Albuquerque, New Mexico would be delivering an undetermined amount of cash drug proceeds

in El Paso, Texas. Mot. at 1; Resp. at 2 (ECF No. 83). The proceeds came from a previous sale

of cocaine, in Albuquerque, New Mexico at the direction of Victor Manuel Ugarte-Romero ("V.

Ugarte"), Defendant's brother. Resp. at 2. The CS was supposed to pick up the proceeds and
bring them to Defendant, who would thentake them to V. Ugarte in Mexico. Mot. at 2; Resp. at

2.


       As tasked by the investigating DBA agents, the CS pickedup the proceeds from the two

Albuquerque couriers. Mot. at 2; Resp. at 2. The CS then contacted Defendant and told himto

meet him/her at a Circle K gas station, located at 1915 Montana Avenue in El Paso. Mot. at 2;

Resp. at 2. At 11:53 p.m.. Defendant and his wife entered the U.S. from Mexico via the Paso del

Norte Port of Entry. Mot. at 2; Resp. at 2. Around the sametime, the CS received a Whatsapp

message from V. Ugarte that Defendant would be at the CS' location shortly. Mot. at 2.

     . On March 10,2019, at approximately 12:30a.m., the DBA agents observed Defendant's

vehicle at the Circle K gas station. Mot. at 2; Resp. at 2. Defendant's vehicle—a gray Honda

Civic—^parked next to the CS' vehicle—a blackDodge Charger—^at the parking lot. Mot. at 2;

Resp. at 2. At the direction of the DBAagents, two El Paso Police Departmentofficers

approached the two vehicles and spoke with Defendant and the CS. Mot. at 3; Resp. at 3. As a

ruse to protectthe identity of the CS, the two officers told Defendant and the CS that "there were

reports of suspicious activity in the area." Mot. at 3; Resp. at 2. The officers then askedfor, and

received, consent from Defendant and the CS to search both vehicles. Mot. at 3; Resp. at 2. The

officers found $70,929.00 in U.S. currency in the back seat of the CS' Dodge Charger. Mot. at

3; Resp. at 2. Defendant, his spouse, and the CS were transported to the El Paso Police

Department Central Headquarters at 200 S. Campbell Street. Mot. at 3; Resp. at 3.

       Once at the station. Defendant was read his Miranda rights, which he subsequently

waived. Mot. at 2; Resp. at 3. During the interview. Defendant confessed that he traveled to El

Paso to pickup an undetermined amount of money for his brother, V. Ugarte, and admitted that

the money was drug proceeds from the sale of cocaine and marijuana. Mot. at 3; Resp. at 3.




                                                -2-
Defendant told law enforcement that his brother, V. Ugarte, was involved in the coordination and

transportation of drugs and drug proceeds to and from different destinations within the United

States. Resp. at 3. Defendant also told law enforcement that his brother, V. Ugarte, has

previously paid him to deliver drug proceeds on multiple occasions. Resp. at 3.

       On April 24,2019, Defendant was indicted for Conspiracy to Possess with the Intentto

Distribute a Controlled Substance, to wit: over 500 grams of cocaine, in violation of 21 U.S.C. §

846, and with Possession with the Intent to Distribute a Controlled Substance, to wit: over 500

grams of cocaine, in violation of 21 U.S.C. § 841(a)(1). SeeIndictment, ECFNo. 30. Defendant

filed the instant Motion to Suppress on August 6, 2019 (ECF No. 74).

                                       II.   STANDARD


       "It is well established that the burdens of production and persuasion generally rest upon

the movant in a suppression hearing." United States v. de la Fuente, 548 F.2d 528, 533 (5th Cir.

1977). However, in certain situations, the burden of persuasion shifts to the government. Id.

For example, "[w]henthe government searches or seizes a defendant without a warrant, the

government bears the burden of proving, by a preponderance of the evidence, that the search or

seizure was constitutional." United States v. Guerrero-Barajas, 240 F.3d 428,432 (5th Cir.

2001). Further, the government also bearsthe burden of proving that a confession obtained

during custodial interrogation is admissible. Taylor v. Alabama, 457 U.S. 687, 690 (1982); de la

Fuente, 548 F.2d at 533. However, in order to shift the burden to the government, the defendant

mustfirst discharge his initial burdenof producing some evidence, based on specific factual

allegations, sufficient to make a prima facie showing of illegality. UnitedStates v. Lyons, 31 F.

App'x 833 (5th Cir. 2002).
                                        in.   DISCUSSION


       By his Motion, Defendant seeksto exclude all evidence derived and flowing from his

allegedly illegal seizure. Mot. at 6-7. Defendant bases his Motion in the Fourth Amendment to

the United States Constitution, Bond v. United States, 529 U.S. 334, 336 (2000) ("The Fourth

Amendment provides that *[t]he right of the people to be free in their persons, houses, papers,

and effects, againstunreasonable searches and seizures, shall not be violated ...(quoting

U.S. Const, amend. IV)); and the exclusionary rule, Segura v. UnitedStates, 468 U.S. 796, 804

(1984) ("The suppression or exclusionary rule is a judicially prescribed remedial measure [that].

.. reaches not onlyprimary evidence obtained as a direct resultof an illegal search or seizure,

but also evidence later discovered and found to be derivative of an illegality or 'fruit of the

poisonous tree.'" (internal citations omitted)).'
       In their initial briefs. Defendant and the United States primarily based their arguments on

Fourth Amendment case law involving investigatory detentions and consensual interactions. But

this casepresents only one determinative question before the Court: does Defendant have a

cognizable FourthAmendment interest in the blackDodge Charger searchedby the El Paso

Police Department Officers? The Courtconcludes as a matterof law that he does not.

A. Fourth Amendment Standing

       Defendant seeks to suppress any evidence recoveredafter his encounter with the El Paso

Police Department Officers. Defendant argues that anyevidence recovered afterthe encounter is

fhiit of the poisonous tree because "he was illegally detained, his propertyand personseizedand

searched." Mot. at 3. Namely, Defendant seeks to suppress the drug proceeds amounting to



        ' Defendant appears to also argue that his motion is also based underthe SixthAmendment, see
Mot. at 1, but Defendant does not assert any claimunder the SixthAmendment anywhere in his motion.
Therefore, the Court does not reach any Sixth Amendment issues, if any.


                                                    -4-
$70,929.00 in U.S. currency.^ Defendant's Motion to Suppress is unclear on where the officers

located the drug proceeds, see Mot. at 3 ("The EPPD Officers located $70,929.00 in U.S.

Currency."), but he does not dispute the United States' assertion that the officers found the

proceeds "in the back seat of the [CS'] Dodge Charger." Resp. at 2.

       The Supreme Courthas long held that"Fourth Amendment rights are personal rights

which... maynot be vicariously asserted." Rakas v. Illinois, 439 U.S. 128,133-34 (1978)

{qaoting, Alderman v. United States, 394 U.S. 165,174 (1969)). To challenge analleged illegal
search and seizure, a defendant must first establish "a cognizable Fourth Amendment interest" in

the property searched and seized—also known as"Fourth Amendment standing." Byrd v. United

States, 138 S. Ct. 1518,1530 (2018). In other words, the defendant must establish that he has "a

justifiable, a reasonable, or a legitimate expectation of privacy thathas been invaded by

government action." Smith v. Maryland, 442 U.S. 735,740 (1979).

       The Supreme Court'stwo-part testto determine whether such an expectation of privacy

exists involves asking "whether the defendant had exhibited a subjective expectation of privacy,"

and"whether society is prepared to recognize this subjective expectation as reasonable or

legitimate." Hudson v. Palmer, 468 U.S. 517, 525 (1984) (citing Katz v. United States, 389U.S.

347, 360-61 (1967) (Harlan, J. concurring)). The Fifth Circuit considers the following factors

relevant to this analysis: (1) "whether the defendant had a possessory interest in the area

searched;" (2) "whether the defendant had a right to exclude others from the area;" (3) "whether

he exhibited a subjective expectation that it would remain free from governmental invasion;" (4)




        ^ Defendant argues that "any statements [he] made" afterthe alleged Fourth Amendment
violation should be suppressed because the statements were "fruit of the poisonous tree." SeeMot. at 6-
7. As such, the Court only addresses the alleged Fourth Amendment violation presented by Defendant.

                                                   -5-
"whether he took normal precautions to maintain his privacy;" and (5) "whether he was

legitimately on the premises." United States v. Hamilton, 931 F.2d 1046,1051 (5th Cir. 1991).

       As such, a defendant generallydoes not have standing to challenge the introduction of

incriminating evidence secured from a search of a third person'sproperty. See Rakas, 439 U.S.

at 133 {oiling Alderman, 394 U.S. at 174); see also United States v. Ramirez, 117F. App'x 901

(5th Cir. 2004) (finding that defendant lacked Fourth Amendment standing because he didnot

have a possessory interest in thevehicle searched, norwas he inside the vehicle when it was

stopped); United States v. Short, 181 F.3d 620,623 (5th Cir. 1999) (finding thatdefendant-

passenger lacked Fourth Amendment standing to challenge the search of a vehicle because there

was no indication that the incriminating evidence found was his or on his person); UnitedStates

V. Roberson, 6 F.3d 1088,1093 (5th Cir. 1982) (finding that defendant-passenger lackedFourth

Amendment standing to challenge the search of a vehicle's contents afterthe driver consented to

search).

       Here, the El Paso Police Department officers found the drug proceeds in the back of the

CS' black Dodge Charger, not Defendant's gray Honda Civic. At no point did Defendant ever

drive, occupy, or possess the Dodge Charger; nor did he haveany property interestin it or

exhibit a subject expectation that it would remain free from governmental invasion. See Rakas,

439 U.S. at 143 n. 12 ("Legitimation of expectations of privacy by law must have a source

outside of the Fourth Amendment, either by reference to concepts of real or personal property

law or to understandings that are recognized and permitted by society. One of the main rights

attaching to property is the right to exclude others,... and one who owns or lawfully possesses

or controls property will in all likelihood have a legitimate expectation of privacy by virtue of

this right to exclude."). Indeed, Defendant clearly lacks a Fourth Amendment interest in the



                                                 -6-
vehicle searched because whether Defendant gave his consent voluntarily or whether he was

illegally detained is factually immaterial andcausally unrelated, since but for the CS' consent,

the officers would not have searchedthe Dodge Charger where the incriminatingdrug proceeds

were located.

       Therefore, the Court concludes that Defendant lacks Fourth Amendment standing to

challenge the searchbecause he does not have "a justifiable, a reasonable, or a legitimate

expectation of privacy" in the vehicle searched—^the CS' black Dodge Charger.

                                      IV.   CONCLUSION


       Accordingly, IT IS ORDERED that Defendant Noe Andres Ugarte's "Motionto

Suppress and Incorporated Memorandum of Law" (ECF No. 74) is DENIED.

       So ORDERED and SIGNED this 4^day ofSeptember 2019.


                                                  TAyiD C. qUADERRAMA
                                                 UNITED STATES DISTRICT JUDGE
